Citation Nr: 1040514	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-29 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for prostate cancer as 
secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus as 
secondary to herbicide exposure.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

In September 2002, the Veteran filed a claim for service 
connection for prostate cancer secondary to herbicide exposure.  
The RO denied the claim in an April 2003 rating decision.  In 
correspondence dated in November 2003, the Veteran filed a claim 
for secondary service connection for prostate cancer.  In a 
December 2003 deferred rating decision, the RO wrote:  "Prostate 
cancer denial notification letter is dated 5/7/03, claim is 
technically still open - therefore, new and material not 
applicable."  However, in a July 2004 rating decision, the RO 
characterized the issue as a request to reopen the previously 
denied claim for service connection.  The Board disagrees.  The 
November 2003 correspondence was received within one year of the 
May 2003 notification letter and is therefore construed as a 
notice of disagreement with the April 2003 rating decision.  See 
38 C.F.R. § 20.302(a).  Accordingly, this issue has been 
recharacterized to better reflect the procedural history.  

In March 2007, the RO denied service connection for diabetes 
mellitus secondary to herbicide exposure, prostate cancer as 
secondary to herbicide exposure, and hepatitis C.  The RO also 
denied increased ratings for mandibular fracture and 
tonsillectomy.  The Veteran perfected an appeal of the prostate 
cancer, diabetes mellitus, and hepatitis claims only.

The diabetes mellitus claim has been recharacterized to better 
reflect the Veteran's contentions. 

The Veteran requested to appear for a Travel Board hearing at the 
RO.  In letters dated in April and May 2010, the RO informed the 
Veteran that it had scheduled him for a Travel Board hearing for 
June 10, 2010.  On June 9, 2010, the Veteran informed the RO that 
he would not be able to attend the hearing due to transportation 
problems.  He asked that he be rescheduled for the "next 
possible travel board date."  In a letter dated in August 2010, 
the RO informed the Veteran that it had scheduled him for a 
Travel Board hearing for September 10, 2010.  The Veteran, 
however, declined to show at the required time.   Not having 
received a request for postponement and pursuant to 38 C.F.R. § 
20.704(d), the Board will proceed with its adjudication of the 
appeal "as though the request for a hearing had been withdrawn."  
38 C.F.R. § 20.704(d).

The issue of service connection for dementia as secondary to 
herbicide exposure has been raised by the record (see December 
2003 statement), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this claim, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran did not serve in or visit the Republic of Vietnam 
during his period of service.

2.  Prostate cancer did not originate in service or until many 
years after service, and is not otherwise related to the 
Veteran's period of service.

3.  Diabetes mellitus did not originate in service or until many 
years after service, and is not otherwise related to the 
Veteran's period of service.

4.  Hepatitis C did not originate in service or until many years 
after service, and is not otherwise related to the Veteran's 
period of service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).

2.  The criteria for service connection for diabetes mellitus, 
Type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters 
dated in March 2004 and November 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.  

Although the March 2004 letter did not advise the appellant of 
the laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim of service connection for prostate cancer is denied.  
Accordingly, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

VA has obtained service records and VA treatment records, and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claim file.  The Veteran has suggested that records 
from the Social Security Administration (SSA) might exist.  
Nevertheless, as there is no indication that any records in the 
possession of the SSA are relevant to the issues at hand, there 
is no need to remand the case to obtain any such records.  The 
Veteran has not alleged that the records are relevant, and the 
evidence already associated with the file suggests that the 
Veteran's application with the SSA is based on conditions 
unrelated to the matters at hand.  See Golz v. Shinseki, 590 F.3d 
1317, 1320 (Fed. Cir. 2010). 

The Veteran was not afforded VA examinations in connection with 
his claims.  In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A medical examination is necessary when the 
record (1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence, which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical evidence 
for VA to make a decision.  38 U.S.C.A. § 5103A(d); see also 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

While the evidence establishes that the Veteran was diagnosed 
with prostate cancer and currently has diabetes and hepatitis C, 
as will be discussed in further detail  below, there is no 
competent or credible evidence of an in-service event, injury or 
disease that resulted in the claimed disorders.  Under these 
circumstances, VA's duty to assist doctrine does not require that 
the veteran be afforded a medical examination.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (a medical opinion was not 
warranted when there was no reasonable possibility that such an 
opinion could substantiate the veteran's claim because there was 
no evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Diabetes mellitus 
and prostate cancer are chronic diseases for this purpose.  38 
U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The 
applicable presumptive period is one year following separation 
from service.  38 C.F.R. § 3.307(a)(3).

Additionally, certain listed diseases are subject to presumptive 
service connection for Veterans exposed to herbicides.  See 38 
U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6); 3.309(e).  Exposure to herbicides is presumed for 
Veterans who served in Vietnam between January 9, 1962, and May 
7, 1975. 38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the benefit of 
the doubt is afforded the claimant.

Prostate Cancer and Diabetes Mellitus

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  Furthermore, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for certain 
disorders, including Type II diabetes mellitus.  38 C.F.R. 
§ 3.309(e).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has 
determined that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been present 
within the boundaries of the Republic.  VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order to 
establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the 
period beginning on February 28, 1961, and ending on May 7, 1975 
in the case of a veteran who served in the Republic of Vietnam 
during that period).  VAOPGCPREC 27-97.

The Federal Circuit held that VA's interpretation of the phrase 
"served in the Republic of Vietnam," to the effect that a veteran 
must set foot on Vietnamese soil, was entitled to deference by 
the courts.  Haas v. Peake, 525 F.3d at 1168.

The Board finds that the preponderance of the evidence is against 
the claims of service connection for prostate cancer and diabetes 
mellitus on a direct basis.  There is no entrance or discharge 
examination in the claim file.  When, as here, service treatment 
records (STRs) are lost or missing, the Board has a heightened 
obligation to assist the appellant in the development of his 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit of the doubt rule when records in 
the possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
In any event, the Veteran's STRs are silent as to any complaint 
or diagnosis of prostate cancer, diabetes mellitus, or associated 
symptomatology.  The Veteran does not contends that prostate 
cancer or diabetes manifested in service.  The earliest evidence 
of prostate cancer and diabetes are VA treatment records from 
2002 and 2006, respectively, more than 30 years after military 
service.  The Veteran does not contend that he was experiencing 
any symptoms of prostate cancer or diabetes continuously since 
service, or indeed until years after service.

The lapse of time between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in service 
which resulted in any chronic or persistent disability.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, 
given that the Veteran himself does not allege that diabetes or 
prostate cancer was manifest in service or until decades later, 
the Board finds that the lapse of time between service and the 
first documentation of the disorders in 2002 is persuasive 
evidence that both disorders originated decades after service.  
Moreover, there is no competent or credible evidence of record 
linking the Veteran's prostate cancer or diabetes mellitus to any 
event in service.

The Veteran contends that the prostate cancer and diabetes, 
although not present in service or until years thereafter, were 
nevertheless caused by exposure to herbicides in service.  He 
contends that he was exposed to Agent Orange while stationed in 
Ft. Gordon, Georgia "in late 1967 or early 1968."  The Veteran 
also contends that he was exposed to Agent Orange during covert 
operations in Vietnam, Cambodia and Laos.  Specifically, the 
Veteran states that he was sent to these locations for the 
purpose of destroying enemy strongholds and POW camps.  During 
this time, he dressed in civilian clothing, carried no 
identification, and reported to an intelligence officer at the 
Command Post in Hue, Vietnam prior to being transferred back to 
the 560th Sig. Battalion in Italy.  The Board notes that his 
statements conflict with a September 2002 VA treatment record, 
which records his statement of having served in Vietnam, but that 
he was "unsure of whether or not he was exposed to Agent 
Orange."   

The service personnel records show that the Veteran was stationed 
in Italy for the majority of his active duty service.  The 
personnel records do show an entry that he was enroute to USARPAC 
on May 5, 1969, but that entry was crossed out by his service 
department.  The Board finds that the crossing out of the entry 
was an indication that the entry was made in error, and not that 
it was crossed out to cover up covert operations by the Veteran.  
In February 2003, the NPRC informed the RO that there is no 
evidence to substantiate any service in Vietnam.  

There is no indication that the Veteran was exposed to Agent 
Orange at Fort Gordon.  The Veteran's personnel records indicate 
that he was stationed at Ft. Gordon from March 1968 to April 
1968.  In April 2010, the United States Army and Joint Services 
Records Research Center (JSRRC) informed the RO that U.S. Army 
historical records "do not document the spraying, testing, 
transporting, storage, or usage of Agent Orange at Ft. Gordon" 
from March 18, 1968 to April 26, 1968.  The JSRRC noted that Ft. 
Gordon, Georgia is not listed as a location of herbicide spray 
areas and test sites outside Vietnam.  

The Veteran is not credible with regard to his statements of 
service in Vietnam.  There is no evidence that he ever set foot 
in Vietnam.  The only overseas assignment he had was in Italy.  
The Veteran's DD 214 lists his occupation as a Lineman, which 
shows that he was involved with laying wire and id entirely 
inconsistent with selection to carry out sensitive and dangerous 
operations.  Service records do not support either service in 
Vietnam or periods of temporary duty in Vietnam.  As such, the 
Veteran is not entitled to the presumption under 38 C.F.R. § 
3.307.

The Board notes that the veteran's lay opinions concerning the 
origin of his claimed disorders are predicated on his allegation 
of exposure to herbicides.  He alleges no other basis, and does 
not contend that he noticed any symptoms of either disorder in 
service or until decades later.

In sum, the Veteran did not serve in Vietnam and was not 
otherwise exposed to herbicides during service.  The competent 
and credible evidence shows that the Veteran's prostate cancer 
and diabetes first manifested decades after service, and is not 
related to service.  The preponderance of the evidence is against 
the claims, and the claims therefore are denied.  Gilbert, 1 Vet. 
App. at 57-58.

Hepatitis C

The Veteran claims that he contracted hepatitis C from contact 
with wounded soldiers while in Vietnam.

Risk factors for hepatitis C include intravenous drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, high-
risk sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  VBA Letter 211B (98-110), 
November 30, 1998.

The competent evidence of record shows that the Veteran has 
hepatitis C.

An April 1969 service treatment record (STR) notes that the 
Veteran underwent a closed reduction of a fracture of the 
mandible.  In May 1969, he had a tooth surgically removed.  July 
1969 STR notes that the Veteran had his tonsils removed.  There 
is no indication that the Veteran received a blood transfusion 
during any of these procedures.  

April 2002 VA treatment notes show that the Veteran had a risk 
factor for hepatitis C because he had a tattoo on his chest.  
There is no indication that the Veteran received the tattoo 
during service. 

July 2002 VA treatment notes show that the Veteran had a history 
of substance abuse, to include experimenting once with cocaine 
when he was 17 years old.  He denied using methadone.  

There is no medical evidence linking the Veteran's current 
hepatitis C to active service or any incident therein.  The STRs 
contain no complaint, finding, history, treatment, or diagnosis 
of hepatitis C, a thyroid condition, or jaundice.  There is no 
evidence that the Veteran was exposed to any risk factor during 
service.  There is no evidence of record other than the Veteran's 
statement that he was exposed to wounded soldiers in Vietnam.  As 
discussed above, there is no evidence that he was ever in 
Vietnam, and therefore his allegations concerning exposure to 
wounded soldiers in that country lack any credibility.  Nor is it 
supported by any evidence of record.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368  (2005).   Furthermore, the 
Veteran's MOS does not indicate either combat experience or 
medical duties, factors that would increase the likelihood of 
exposure to the agent that causes hepatitis C.

The earliest evidence of treatment for hepatitis C is in 2002.  
This is approximately 30 years after separation from service, and 
this period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against the 
claim on a direct basis.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (aggravation in service may be rebutted by 
the absence of medical treatment for the claimed condition for 
many years after service).  Notably, the Veteran did not respond 
to the January 2007 letter requesting information concerning 
possible hepatitis C risk factors. 

The Veteran genuinely believes that his hepatitis C was incurred 
in service.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of hepatitis C and his views 
are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  More importantly, the Veteran does not allege that 
he noticed any relevant symptoms in service or until decades 
later.  Rather, he predicates his opinion concerning the origin 
of the disorder to his purported exposure to wounded soldiers in 
Vietnam.  As his assertions regarding that in-service event are 
not credible, his lay opinion is of no probative value.

The preponderance of the evidence is against the service 
connection claim for hepatitis C; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert, 1 
Vet. App. at 57-58.


ORDER

Service connection for prostate cancer is denied.

Service connection for diabetes mellitus is denied.

Service connection for hepatitis C is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


